Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) currently presented have been considered but are moot because of new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. [US PGPUB 20200127053] (hereinafter Chen).

Regarding claim 1, Chen teaches a non-volatile memory (NVM) device comprising: 
a first electrically conductive structure (spaced metal feature 118, Para 26) embedded in a first interconnect dielectric material layer (116, Para 26, Fig. 6B);
nd from the left device 102, Para 34) located on the first electrically conductive structure (Fig. 6B), wherein the ReRAM device comprises a bottom electrode (202, Para 34), a conductive filament composed of a dielectric switching material (204, Para 34), and a top electrode (206, Para 34);
a second interconnect dielectric material layer (110, Para 36) located on the first interconnect dielectric material layer and embedding the ReRAM device (Fig. 6B), wherein an upper surface of the second interconnect dielectric material layer contains divots (Fig. 6B); and
a pair of second electrically conductive structures (3rd from the left and rightmost feature 120, Para 26) present in the second interconnect dielectric material layer (Fig. 6B), wherein one of the second electrically conductive structures of the pair of second electrically conductive structures contacts a surface of the first electrically conductive structure (Fig. 6B), and the other of the second electrically conductive structures of the pair of second electrically conductive structures contacts a surface of the top electrode of the ReRAM device (Fig. 6B), wherein an entirety of a bottom wall of each of the divots is in contact with the second interconnect dielectric material layer and wherein at least one of the divots is located between the pair of second electrically conductive structures (Fig. 6B).

Regarding claim 3, Chen teaches a NVM device wherein the bottom electrode of the ReRAM device is embedded in a dielectric capping layer (216, Para 36) that is located between the first interconnect dielectric material layer and the second interconnect dielectric material layer (Fig. 6B).

Regarding claim 4, Chen teaches a NVM device further comprising a dielectric hard mask (208, Para 34) located on the top electrode (Fig. 6B).

Regarding claim 5, Chen teaches a NVM device wherein the dielectric hard mask has a sidewall that is vertically aligned to a sidewall of both the top electrode and the conductive filament (Fig. 6B).

Regarding claim 6, Chen teaches a NVM device wherein the dielectric switching material is composed of a dielectric metal oxide (hafnium oxide, Para 34).

Regarding claim 8, Chen teaches a NVM device further comprising a dielectric spacer (210, Para 33) located on a sidewall of the conductive filament and the top electrode of the ReRAM device (Fig. 6B).

Regarding claim 9, Chen teaches a NVM device wherein the conductive filament is preformed using a voltage of less than 2 volts (wherein the material is hafnium oxide).

Regarding claim 10, Chen teaches a NVM device wherein the conductive filament and the top electrode of the ReRAM device have a cylindrical shape (Fig. 6B).





In view of another embodiment of Chen, claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. [US PGPUB 20200127053] (hereinafter Chen-053).

Regarding claim 1, Chen-053 teaches a non-volatile memory (NVM) device comprising: 
a first electrically conductive structure (spaced metal feature 118, Para 26) embedded in a first interconnect dielectric material layer (116, Para 26, Fig. 14);
a resistive random access memory (ReRAM) device (102a, Para 34) located on the first electrically conductive structure (Fig. 14), wherein the ReRAM device comprises a bottom electrode (202, Para 34), a conductive filament composed of a dielectric switching material (204, Para 34), and a top electrode (206, Para 34);
a second interconnect dielectric material layer (110, Para 36) located on the first interconnect dielectric material layer and embedding the ReRAM device (Fig. 14), wherein an upper surface of the second interconnect dielectric material layer contains divots (Fig. 12); and
a pair of second electrically conductive structures (120, Para 26) present in the second interconnect dielectric material layer (Fig. 15), wherein one of the second electrically conductive structures of the pair of second electrically conductive structures contacts a surface of the first electrically conductive structure (Fig. 15), and the other of the second electrically conductive structures of the pair of second electrically conductive structures contacts a surface of the top electrode of the ReRAM device (Fig. 16), wherein an entirety of a bottom wall of each of the divots is in contact with the second interconnect dielectric material layer and wherein at least one of the divots is located between the pair of second electrically conductive structures (Fig. 15).

Regarding claim 7, Chen-053 teaches a NVM device further comprising a dielectric capping layer (1402, Para 75) located on the second interconnect dielectric material layer and lining an entirety of each of the divots (Fig. 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chiang et al. [US PGPUB 20210043683] and Chiu et al. [US PGPUB 20200365655] (hereinafter Chiang and Chiu).

Regarding claim 2, Chen teaches the limitations of the claim upon which it depends.
Chen does not specifically teach the limitation of claim 2.
Referring to the invention of Chiang, Chiang teaches that memory device 210 could be of various shapes, wherein in the instance of Fig. 2, the memory device include a top and bottom electrode (210c and 210a respectively) and a the conductive filament 210b, and wherein all the layers have equal width.
Wherein Chiu further teaches how such a structure can be implemented in a structure similar to that of Chen (Fig. 10B).
In view of such teaching by Chiang and Chiu, it would have been obvious to a person having ordinary skills in the art to have the device of Chen comprises the teachings of Chiang and Chiu based on the rationale of simple substitution of one known structure with a suitable another to yield predictable results (MPEP 2143). 


Allowable Subject Matter
Claims 11-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819